IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-61,864-04


SHANNON MARK DOUTHIT, Relator

v.

PRESIDIO COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. 2076, 2102, 566
IN THE 394TH JUDICIAL DISTRICT COURT FROM PRESIDIO COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed three applications for writs of habeas corpus
in the 394th Judicial District Court of Presidio County, that more than 35 days have elapsed, and that
the applications have not yet been forwarded to this Court.  
	 In these circumstances, additional facts are needed.  The respondent, the District Clerk of 
Presidio County, is ordered to file a response, which may be made by: submitting the record on such
habeas corpus applications; submitting a copy of timely filed orders which designates issues to be
investigated, see McCree v. Hampton, 824 S.W.2d 578 (Tex. Crim. App. 1992); or stating that
Relator has not filed an application for habeas corpus in Presidio County.  Should the response
include an order designating issues, proof of the date the district attorney's office was served with
the habeas application shall also be submitted with the response. 
	This application for leave to file a writ of mandamus shall be held in abeyance until the
respondent has submitted the appropriate response.  Such response shall be submitted within 30 days
of the date of this order.


Filed: January 18, 2012
Do not publish